PER CURIAM
Plaintiff was injured in a collision between her vehicle, which she was driving in the course of her employment, and one that defendant Romig was driving in the course of her employment for defendant City of Lake Oswego. The trial court granted defendants’ motion for summary judgment on the ground that plaintiffs injury was covered by the Workers’ Compensation Law and that defendants are therefore immune from liability under ORS 30.265(3)(a). Plaintiff appeals and contends that the statute violates Article I, section 20, of the Oregon Constitution, and the Equal Protection Clause and the Commerce Clause and the right to travel under the United States Constitution.
We rejected arguments analogous or identical to plaintiffs Article I, section 20, and equal protection contentions in Jungen v. State of Oregon, 94 Or App 101, 764 P2d 938 (1988), rev den 307 Or 658 (1989). Her Commerce Clause and right to travel arguments fail, inter alia, because nothing in the record or in her arguments, other than her theoretical conjectures, supports her understanding that the statute has had or can have any effect on or relationship to interstate commerce or travel.
Affirmed.